In a proceeding pursuant to Mental Hygiene Law § 9.33 to retain a patient involuntarily admitted to a hospital, the petitioner, the Director of Creedmoor Psychiatric Center, appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated September 14, 2004, which, after a hearing, directed the release of the patient.
*424Ordered that the order is affirmed, without costs or disbursements.
In order for a hospital to retain a patient for involuntary psychiatric care, it must establish, by clear and convincing evidence, that the patient is mentally ill and in need of continued care and treatment, and that the patient poses a substantial threat of physical harm to himself or herself, or others (see Matter of Francine T., 302 AD2d 533 [2003]; Matter of Seltzer v Hogue, 187 AD2d 230 [1993]). In this case, the petitioner failed to show by clear and convincing evidence that the patient’s mental illness causes him to pose a substantial threat of physical harm to himself or others (see Matter of George L., 85 NY2d 295, 307-308 [1995]; cf. Matter of Boggs v New York City Health & Hosps. Corp., 132 AD2d 340 [1987]). The law does not authorize the involuntary retention of a patient solely for the purpose of providing treatment (see Matter of Francine T., supra). Accordingly, the Supreme Court properly ordered that the patient be discharged. H. Miller, J.P., Adams, Goldstein and Spolzino, JJ., concur.